Title: John Bondfield to the American Commissioners, 6 April 1778
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honored Sirs
Bordeaux 6 April 1778
The last Post I had the Honor to advise you of the Arrival of the Honble. John Adams Esq. Since his absence we are diligently employ’d in getting ready the Ship. She goes on the waies to day and will be finisht Friday or Saturday. The Captain and Carpenters assure me there is no risk on her taking the Ground to Carreen otherways should have objected.
I shall attend to the Instructions your Honors may please to give with regard to quantity of Stores if for four or Six Months, which be assured shall be laid in with the greatest Economy and of the best kind. The Mast is Sprung. A survey will be made and if with Safety it may be trusted shall not take it out.
The Admiralty Board not having any instructions to alter their former Conduct with regard to Arm’d Vessels served Captain Tucker with an Act on Account of his not reporting the Vessel as is Usual for Merchant or Private ships of War. The Captain has given his Answers to the board of which Copy Inclosed. On the Bostons Arrival the Captain waited on the Commanding Officer and Saluted the Castle. The Count de feumell made apologies for not returning the Salute not having receiv’d any Instructions from the board of War on that head. The Instructions your honors will give will be duely Observed. Four Vessels having saild from hence since Mr. Adam’s arrival I have given advice by each to the Secret Committee. Letters yesterday from Bilbo brought advise of small vessels Arriving at that Port from Marble head the Letters are of the 10th february consequently no fresh Intelligence. The English Fleet are stil hovering betwixt Cape Ortegal and Cape Finister. Letters yesterday from Spain bring advice of the Arrival of a Packet Boat from Cuba that the Spanish Plate Fleet Arrived all Safe at the Havanah 16 february and may be expected this Month in Europe. I have the Honor to be with due respect Your honors Most Obedient Servant
John Bondfield
The Honble Benj Franklin Silas Dean Arthur Lee Esqrs
 
Notation: Bondfield John 6. April 1778.
